UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-09891 Dreyfus Opportunity Funds (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 09/30 Date of reporting period: 12/31/2009 The following N-Q relates only to the Registrants series listed below and does not affect the other series of the Registrant, which has a different fiscal year end and, therefore, different N-Q reporting requirements. A separate N-Q Form will be filed for this series, as appropriate. DREYFUS OPPORTUNITY FUNDS - DREYFUS NATURAL RESOURCES FUND ( Class A, B, C, and I ) FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Natural Resources Fund December 31, 2009 (Unaudited) Common Stocks99.8% Shares Value ($) Chemicals1.3% Dow Chemical 14,920 Energy Services15.0% Cameron International 9,910 a 414,238 Diamond Offshore Drilling 2,930 b 288,371 ENSCO International, ADR 6,920 276,385 Halliburton 33,280 1,001,395 Helmerich & Payne 6,050 b 241,274 Hercules Offshore 30,980 a 148,084 Pride International 9,140 a 291,657 Schlumberger 21,540 1,402,039 Smith International 7,270 197,526 Transocean 4,054 a 335,671 Industrial2.0% Fluor 6,440 290,058 Gamesa Tecnologica 9,610 162,490 Vestas Wind Systems 2,465 a 150,669 Integrated Energy24.4% BG Group 21,810 395,169 Chevron 15,580 1,199,504 ConocoPhillips 5,950 303,866 Frontier Oil 13,690 164,828 Hess 8,280 500,940 Marathon Oil 18,060 563,833 Occidental Petroleum 21,670 1,762,854 Petroleo Brasileiro, ADR 13,260 632,237 Suncor Energy 23,470 828,726 Valero Energy 24,380 408,365 Williams Cos. 33,010 695,851 Metals & Mining14.7% Alcoa 20,350 328,042 BHP Billiton, ADR 7,160 b 548,313 Consol Energy 13,220 658,356 Freeport-McMoRan Copper & Gold 17,880 1,435,585 Peabody Energy 7,680 347,213 Steel Dynamics 16,580 293,798 Teck Resources, Cl. B 12,290 a 429,781 United States Steel 8,010 441,511 Natural Gas - E&P19.4% Chesapeake Energy 26,590 688,149 Devon Energy 8,980 660,030 EOG Resources 9,710 944,783 EQT 5,830 256,054 EXCO Resources 21,800 462,814 Newfield Exploration 6,590 a 317,836 PetroHawk Energy 12,849 a 308,248 Questar 7,460 310,112 Range Resources 6,050 301,592 Sempra Energy 4,330 242,393 Southwestern Energy 23,620 a 1,138,484 Ultra Petroleum 6,330 a 315,614 Oil - E&P11.9% Anadarko Petroleum 13,560 846,415 Apache 8,430 869,723 Concho Resources 7,159 a 321,439 Continental Resources 14,057 a 602,905 Noble Energy 7,260 517,057 Talisman Energy 25,710 479,234 Paper, Packaging & Other4.9% Crown Holdings 8,650 a 221,267 International Paper 25,160 673,785 Pactiv 9,310 a 224,743 Temple-Inland 9,250 195,267 Tenaris, ADR 4,180 178,277 Precious Metals & Minerals6.2% Agnico-Eagle Mines 8,260 446,040 Eldorado Gold 7,220 a,b 102,307 Goldcorp 27,690 1,089,325 IAMGOLD 5,930 92,745 Kinross Gold 3,890 71,576 Yamana Gold 7,690 87,512 Total Common Stocks (cost $25,377,153) Other Investment.3% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $87,000) 87,000 c Investment of Cash Collateral for Securities Loaned2.9% Registered Investment Company; Dreyfus Institutional Cash Advantage Plus Fund (cost $896,875) 896,875 c Total Investments (cost $26,361,028) % Liabilities, Less Cash and Receivables %) ) Net Assets % ADR - American Depository Receipts a Non-income producing security. b Security, or portion thereof, on loan. At December 31, 2009, the total market value of the fund's securities on loan is $869,939 and the total market value of the collateral held by the fund is $896,875. c Investment in affiliated money market mutual fund. At December 31, 2009, the aggregate cost of investment securities for income tax purposes was $26,361,028. Net unrealized appreciation on investments was $5,139,442 of which $6,617,457 related to appreciated investment securities and $1,478,015 related to depreciated investment securities. Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 - significant unobservable inputs (including the fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of December 31, 2009 in valuing the fund's investments: Level 1 -Unadjusted Level 2 - Other Significant Level 3 -Significant Assets ($) Quoted Prices Observable Inputs Unobservable Inputs Total Investments in Securities: Equity Securities - Domestic+ 24,545,809 - - Equity Securities - Foreign+ 5,970,786 - - Mutual Funds 983,875 - - + See Statement of Investments for industry classification. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) has become the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The ASC has superseded all existing non-SEC accounting and reporting standards. The funds financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Fair valuing of may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. For other securities that are fair valued by the Board of Trustees, certain may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. Financial futures are valued at the last sales price. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Forward foreign currency exchange contracts (forward contracts) are valued at the forward rate. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the funds policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit. The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner The fund adopted the provisions of ASC Topic 815 Derivatives and Hedging which requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and about credit-risk-related contingent features in derivative agreements. The fund held no derivatives during the period ended December 31, 2009.These disclosures did not impact the notes to the financial statements. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. -3- FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Opportunity Funds By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: February 19, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: February 19, 2010 By: /s/ James Windels James Windels Treasurer Date: February 19, 2010 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT) -4-
